Citation Nr: 0301630	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocation of the right shoulder, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased initial rating for a 
recurrent left ankle sprain, with degenerative arthritis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, 
which awarded the veteran an increased rating, to 10 
percent, for recurrent dislocation of the right shoulder.  
He responded with a timely Notice of Disagreement 
regarding this assigned disability rating, and this appeal 
was initiated.  The veteran testified before a member of 
the Board in January 2001.  

This issue has previously been presented to the Board in 
August 2000 and again in April 2001.  On each occasion, it 
was remanded for additional development.  It has now been 
returned to the Board.  

In a May 2002 rating decision, the veteran was awarded 
service connection, with a 10 percent initial rating, for 
a recurrent left ankle sprain, with degenerative 
arthritis.  That same month, he responded with a timely 
Notice of Disagreement regarding this assigned disability 
rating.  Because the veteran subsequently perfected his 
appeal of this issue, it will be merged into the prior 
pending appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran's recurrent dislocation of the right 
shoulder is characterized by motion of the right (minor) 
arm greater than the distance from midway between the side 
and shoulder level.  

3.  The veteran's recurrent left ankle sprain is 
characterized by moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for the veteran's recurrent dislocation have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200-03 (2002).

2.  The criteria for an increased initial rating in excess 
of 10 percent for the veteran's recurrent left ankle 
sprain, with degenerative arthritis, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), was 
enacted.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.  The 
law also provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  There are also new 
notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the January 1999 and July 2002 Statements of the 
Case, the various Supplemental Statements of the Case, and 
April 2001 RO letters to the veteran notifying him of the 
VCAA, he and his representative have been advised of the 
laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that the 
VA would attempt to obtain.  The veteran has reported that 
he receives medical care at the VA medical center in 
Nashville, TN.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  In an April 
2001 letter, the veteran was asked by the RO to submit, or 
authorize the VA to obtain, any private medical pertinent 
to his claims.  However, the veteran has not yet offered, 
or indicated the existence of, any such evidence.  The 
veteran has not otherwise identified any additional 
evidence not already associated with the claims folder 
that is obtainable.  Finally, he has been afforded recent 
VA orthopedic examinations in conjunction with his claims; 
for these reasons, his appeals are ready to be considered 
on the merits.  

I. Increased rating - Right shoulder disability

The veteran seeks an increased rating for his service-
connected recurrent dislocation of the right shoulder, 
currently rated as 20 percent disabling.  

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation 
of motion, VA was required to apply the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2002), pertaining to functional 
impairment.  The Court held that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested 
by weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not to be limited to 
muscles or nerves.  These determinations should, if 
feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  

The veteran's right shoulder disability is currently rated 
under Diagnostic Code 5201, for limitation of motion of 
arm.  This Code awards a 30 percent rating for motion of 
the arm limited to 25º from the side, a 20 percent rating 
for motion of the arm to midway between the side and 
shoulder level, and a 20 percent rating for limitation of 
motion at the shoulder level; these ratings apply to 
minor, that is, non-dominant joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  According to the veteran, he 
is left-handed, and thus his right shoulder is a minor 
joint.  The Board notes that the position of an arm held 
out at shoulder level is 90 degrees from the position of 
the arm at the side.  See 38 C.F.R. § 4.71a, Plate I.

For the reasons to be discussed below, an increased 
rating, in excess of 20 percent, is not warranted for the 
veteran's right shoulder disability.  

Considering first the criteria found under Diagnostic Code 
5201, the veteran has had range of motion of the right 
shoulder in excess of 25º from the side at all times 
during the pendency of his appeal.  According to a March 
1997 VA outpatient treatment note, the veteran denied any 
loss of motion of the shoulder, although some pain with 
motion was reported.  On VA examination in May 1998, he 
had forward flexion to 180º, abduction to 65º, and 
external rotation to 35º.  An April 2001 outpatient 
treatment notation describes his right shoulder range of 
motion as full.  When he was reexamined in July 2001, the 
veteran had active forward flexion to 164º, active 
abduction to 144º, active internal rotation to 80º, and 
active external rotation to 61º.  Overall, the clear 
preponderance of the evidence indicates the veteran's 
right arm has motion greater than 25º from the side, and 
therefore a 30 percent rating under Diagnostic Code 5201 
is not warranted.  

Likewise, to establish entitlement to an increased 
evaluation under any other Diagnostic Code that 
contemplates shoulder impairment, it is necessary for the 
evidence to show ankylosis of the scapulohumeral 
articulation, or malunion of the humerus, or malunion or 
non-union of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202, 5203 (2002).  
Because the veteran has no fixation of the scapulohumeral 
articulation, evaluation of his disability under 
Diagnostic Code 5200, for ankylosis of that joint, is not 
warranted.  Likewise, the medical record does not 
demonstrate malunion or non-union of the clavicle or 
scapula.  X-rays of the right shoulder taken in July 2001 
reveal an internal fixation screw in the veteran's 
humerus, but are otherwise negative for any nonunion or 
fibrous union of the humerus, as would warrant an 
increased rating under Diagnostic Code 5202.  

Also considered by the Board were the provisions of 
38 C.F.R. § 4.40 which requires proper consideration to be 
given the effects of pain in assigning a disability 
rating, as well as the provisions of 38 C.F.R. §  4.45 and 
the Court's holding in DeLuca.  However, there is no 
evidence in the present case that there is any weakness, 
excess fatigability, or incoordination due to "flare-ups" 
of the service-connected right shoulder disability which 
would warrant increased compensation.  In the July 2001 VA 
examination, the VA examiner indicated that the veteran's 
right shoulder would likely exhibit "increased 
fatigability in using the right arm over shoulder level 
for prolonged periods of time due to increased pain." 
However, the examiner did not express this additional 
impairment in terms of additional limitation of motion.  
The Board also notes that even if the veteran lost the 
ability, with prolonged use, to move his right arm above 
shoulder level, such limitation of motion would warrant 
only a 20 percent rating under Diagnostic Code 5201.  As 
such, an increased rating, in excess of 20 percent, under 
38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca is not 
warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's right shoulder 
disability has itself required no extended periods of 
hospitalization since the initiation of this appeal, and 
is not shown by the evidence to present marked 
interference with employment in and of itself, as the 
veteran continues to maintain full-time employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran 
has not otherwise submitted evidence tending to show that 
his service-connected right shoulder disability is 
unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  Should his shoulder disability worsen 
in the future, he may petition for a higher rating.

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 20 percent is not warranted for 
the veteran's recurrent dislocation of the right shoulder.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 20 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased initial rating - Left ankle disability

The veteran seeks an increased initial rating for his 
service-connected recurrent left ankle sprain, with 
degenerative arthritis.  This disability was initially 
assigned a disability rating of 10 percent, effective from 
June 29, 2000.   

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, 
when the assignment of initial ratings is under 
consideration, the level of disability in all periods 
since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 
12 Vet. App. 119 (1998).  In cases in which a reasonable 
doubt arises as to the appropriate degree of disability to 
be assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2002).  

The veteran's left ankle disability is currently rated as 
10 percent disabling under Diagnostic Code 5010, for 
arthritis due to trauma.  This diagnostic code in turn 
refers to Diagnostic Code 5003, for degenerative 
arthritis.  Under this diagnostic code, resulting 
disability may also be rated under the appropriate 
diagnostic code for limitation motion of the affected 
joint.  Diagnostic Code 5271, for limitation of motion of 
the ankle joint, provides for a 10 percent disability 
rating for moderate limitation of motion, and a 20 percent 
rating is assigned for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  For the 
reasons to be discussed below, an increased rating is not 
warranted for the veteran's left ankle disability.  

When the veteran was afforded VA orthopedic evaluation in 
December 2000, he was without swelling of the joint.  No 
loss of strength or sensation was noted.  No muscular 
atrophy was observed.  His gait was described as normal, 
and he did not use an assistive device.  Range of motion 
of the left ankle was 13º dorsiflexion and 39º plantar 
flexion.  The examiner noted no additional disability 
resulting from fatigue, weakness, tenderness, or lack of 
endurance; however, "very minimal" pain was noted on the 
extremes of motion.  Deep tendon reflexes were +2 and 
symmetrical.  

Pursuant to the provisions of 38 C.F.R. § 4.71a, Plate II, 
normal range of motion of the ankle consists of 
dorsiflexion to 20º and plantar flexion to 45º.  Given the 
veteran's current dorsiflexion of 13º and plantar flexion 
of 39º, a finding of moderate limitation of motion is 
warranted.  

Regarding the DeLuca Court's directives, the medical 
evidence of record does not reflect any additional 
limitation of motion due to such factors as pain, pain 
with use, weakened movement, incoordination, or excessive 
fatigability, and such has not been demonstrated by the 
veteran.  Therefore, an increased initial rating based on 
the Court's pronouncements in DeLuca is not warranted at 
this time.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected left ankle disability.  The evidence of 
record does not indicate that the disability picture is 
more closely analogous to the criteria for a 20 percent 
rating.  Inasmuch as the veteran's 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for a disability 
of the left ankle, there is no basis for a staged rating 
in the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's left ankle 
disability has itself required no extended periods of 
hospitalization since the initiation of this appeal, and 
is not shown by the evidence to present marked 
interference with employment in and of itself, as the 
veteran continues to maintain full-time employment.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran 
has not otherwise submitted evidence tending to show that 
his service-connected left ankle disability is unusual, or 
causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  Should his ankle disability worsen in the future, 
he may petition for a higher rating.

For all the foregoing reasons, the Board finds that an 
initial evaluation in excess of 10 percent is not 
warranted for the veteran's recurrent left ankle sprain, 
with degenerative arthritis.  In reaching this conclusion, 
the Board has considered the applicability of the benefit 
of the doubt doctrine.  As a preponderance of the evidence 
is against the award of an initial rating in excess of 10 
percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased rating in excess of 20 percent for the 
veteran's recurrent dislocation of the right shoulder is 
denied.  

An initial rating in excess of 10 percent for the 
veteran's recurrent left ankle sprain, with degenerative 
arthritis, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

